DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of (A) VEGF, (B) interleukins, (C) lipopolysaccharide, (D) titanium, and (E) hydroxyapatite in each of layers 1 and 2 in the reply filed on 11/05/2022 is acknowledged.  The traversal is on the ground(s) that there would allegedly not be a search burden for the Examiner to examine multiple listed items in each category as outlined in the record.  This is not found persuasive because (1) multiple burdensome search queries potentially spanning multiple classes and subclasses would be necessary to search all claimed inventions and (2) because the multiplicity of combinations and subcombinations encompassed in the generic claims are unduly burdensome with regard to search and examination.
The requirement is still deemed proper and is therefore made FINAL.
	It is noted that the status identifier of claim 22 is incorrectly listed in the claims filed 9/30/2022.  Claim 22 is identified as being withdrawn.  Claim 22 is not withdrawn, and claim 25 depends from claim 22.  Claim 22 is under current examination herein as addressed in the interest of compact prosecution.
	Claims 3, 4, 7, 9, 11, 19, 23, and 24 are withdrawn.  Claims 1, 2, 5, 6, 8, 10, 12-18, 20-22, and 25-27 are under current examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/20/2020 and 9/30/2022 have been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 8, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0272776 A1 (hereafter, “Harlow” et al.) in view of US 2008/0125390A1 (hereafter, “Metcalfe” et al.).
The instant claims are drawn to an implant operatively arranged to facilitate bone morphogenesis comprising an inner portion including at least one growth factor which is instantly elected to be VEGF, a first layer including at least one of one or more interleukins as instantly elected, and a second layer including an antigen as instantly elected which is operatively arranged, as further specified in the claims.
	Harlow teaches an extended release immunomodulatory implant for controlling pathogenic condition or disease in a subject.  The implant may be a device including one or more bone cages which may be configured to at least partially or completely surround one or more cells or tissues that produce one or more immunogens and/or one or more adjuvants (see abstract, in particular; see [0002]; [0087]; [0092])(“operatively arranged to facilitate bone morphogenesis” as in claim 1).  Harlow teaches VEGF vascular endothelial cell growth factor among the bone formation factors for promoting osteoblast activity and proliferation (see [0093] and [0099]) from within a bone cage having a cage wall or inner compartment (see [0081])(“an inner portion including at least one growth factor” as in claim 1 and VEGF as instantly elected in claim 2).  The inner/bone cage structure may be treated with a thin layer of agents to encourage bone growth and bone resorption can be influenced by treatment of cytokines including interleukin (see ]0095] and [0097] for instance) specifically interleukin-4 (see [0097])(“a first layer including at least one or more interleukins” as in claim 1 as instantly elected and additional limitation of claim 5. Harlow teaches antigens among the agents that may be included as bound to the bone cage which appears to be describing a layered structure the same or substantially the same as claimed as well as the “operative arranged to activate an innate immune system” as in claim 1(see [0005], [0020], [0032]).  Further regarding claims 6, 8, and 26, Harlow teaches lipopolysaccharides (see [0023], [0177], [0189]) among immunogens which may be included and are considered to be included in an amount of 100% as claimed when selected as a single antigen to be included; Harlow further teaches immunogens from pathogens to be included including those from Escherichia coli for treatment of intestinal disorders (see [0146]).    Further regarding claims 12 and 13, Harlow teaches that bone pore size and porosity influences bone restructuring through modifications in bone resorption and/or deposition.  Specifically, decreasing pore size and/or percent of porosity reduces restructuring, and increasing pore size enhances restructuring.  The bone cage is constructed to have pore size and porosity varying in order to provide partial bone enhancement or partial prevention (see [0100]); see also Harlow teachings at [0042], [0071], [0061], [0084], [0098], [0052], and [0053] detailing this configuration).  	Harlow teaches an implant comprising a first density inner portion and second density outer portion  wherein the cage is made of hydroxyapatite for instance such that the first density is greater than the second density wherein the external wall thickness of 1 micrometer and interior cavity wall of 5 micrometers indicates this density difference (see [0042], [0071], [0061]).  Harlow teaches a first porosity inner portion and second porosity outer portion wherein the bone cage is a porous scaffold and wherein the external wall of the bone cage is porous (see [0084], [0098], [0052], [0053]).
	It is not apparent that Harlow necessarily teaches the antigen operatively arranged to activate an innate immune system as recited at the end of claim 1 for instance.  Metcalfe cures this deficiency.  Metcalfe is directed treatments for animals that have received allografted tissue (see abstract, I particular) and implants (see [0031]) comprising an antigen operatively arranged to activate an innate immune system (see [0026], [0029], [0088], and [0136]).
	Both Harlow and Metcalfe are directed to allograft tissue type products and components thereof.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an extended release immunomodulatory implant operatively arranged to facilitate bone morphogenesis as taught by Harlow and to incorporate an immunomodulatory implant to improve regulation of immune response for improved treatment of diseases related to bone tissue as taught by bone tissue (se Metcalfe [0006], [0025], [0029], and [0019]).
	
 	As to claims 14, 15, 17 20,  and 22, Harlow teaches hydroxyapatite and silicone among other components which may be used for the scaffolding materials (see [0069]) as well as allograft bone matrix materials (see [0056]).  See also [0072]-[0075], [0219], [0277]).  Further regarding claims 16 and 17, it appears that Harlow describes a radial configuration as claimed, however assuming arguendo that he may not, it is interpreted to be a design choice responsible for the release properties which one would have been motivated to optimize as is routine int eh art.
	
While Harlow does not teach particular impregnation of an interleukin specifically interleukin 4 in a particular first layer or a particular combination of interleukin 10 and interleukin in the innermost portion as recited in claim 18 or impregnation of an antigen in a particular second layer, Harlow teaches adjuvants to comprise particles in solution wherein the implant comprises inner portions within a cage and wherein interleukins may be adsorbed onto said cage (see [0009], [0081], and [0076].
	It would have been prima facie obvious to combine layered structure components as claimed in order to optimize the immune response of the subject during controlled release of active agents per Harlow’s teaching (see [0219], [0227]).  One would have been motivated to do so to achieve optimized results of controlled release of the active agent/antigen/interleukin in accordance with Harlow’s teaching of each of these known components in a product to be used for the very same purpose as in the instant invention.  Accordingly, the limitations of claims 21, 22, 25, 26, and 27 have been addressed above in regard to claims 1, 5, 6, 14, and 20.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0272776 A1 (hereafter, “Harlow” et al.) in view of US 2008/0125390A1 (hereafter, “Metcalfe” et al.) as applied to claims 1, 2, 5, 6, 8, 12-18, and 20 above, and further in view of US 2011/0112654 (hereafter, “Faldt”).
	The teachings of Harlow and Metcalfe have been delineated above.  Neither of these teaches that the lipopolysaccharide is derived from Escherichia coli.  Faldt cures this deficiency.
	Faldt teaches an extended release immunomodulatory implant operatively arranged to facilitate bone morphogenesis and comprising lipopolysaccharide particularly derived from Escherichia coli (see [0147] in particular; see also [0017], [0023], [0026], [0028], and [0143]).
	Harlow, Metcalfe, and Faldt are all directed to bone or tissue growth or regrowth devices.  It would have been prima facie obvious to utilize the particular lipopolysaccharide derived from Escherichia coli as taught by Faldt in the products of Harlow and Metclafe, with a reasonable expectation of success.  One would have been motivated to do so since Faldt teaches these as a particular type of lipopolysaccharide materials useful in extended release immunomodulatory implants for bone growth.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 8, 10, 12-18, 20-22, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11369473 B2 in view of US 2010/0272776 A1 (hereafter, “Harlow” et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an extended release immunomodulatory implant operatively arranged to facilitate bone morphogenesis comprising an inner portion and an outer portion wherein the inner portion comprises one or more interleukins and the outer portion comprises an antigen arranged to activate an innate immune system.
The difference between the issued claims and the instant claims is that the instant claims comprise a relatively inner portion including at least one growth factor which has been elected to be VEGF.
The instant claims do not include the growth factor VEGF as recited in the independent claim and as instantly elected and as further specified for instance in claim 2.  
Harlow teaches an extended release immunomodulatory implant for controlling pathogenic condition or disease in a subject.  The implant may be a device including one or more bone cages which may be configured to at least partially or completely surround one or more cells or tissues that produce one or more immunogens and/or one or more adjuvants (see abstract, in particular; see [0002]; [0087]; [0092])(“operatively arranged to facilitate bone morphogenesis” as in claim 1).  Harlow teaches VEGF vascular endothelial cell growth factor among the bone formation factors for promoting osteoblast activity and proliferation (see [0093] and [0099]) from within a bone cage having a cage wall or inner compartment (see [0081])(“an inner portion including at least one growth factor” as in claim 1 and VEGF as instantly elected in claim 2).  It would have been prima facie obvious to modify the implant of the issued claims with the VEGF growth factor of Harlow, with a reasonable expectation of success.  One would have been motivated to do so to facilitate vascular endothelial cell growth as suggested by Harlow in the implants of the issued claims in order to control the tissue formation or regrowth.
As to the interleukin components of instant claim 5, see issued claim 3.
As to the lipopolysaccharide component of claims 6 and 8 and 10, see issued claims 4 and 6 and 8, respectively.
As to the density and porosity features or instant claims 12 and 13, see issued claims 10 and 11.
As to instant claims 14-17, drawn to beta-tricalcium phosphate components and radial arrangement and layered structure features, see issued claims 12-15 and definitions of components therein.
As to instant claim 18, see issued claim 16.
As to instant claim 20, please see issued claim 18.
As to instant claims 21, 22, 25-27, please see issued claims 1, 4, and 16 and additional presentations throughout the issued claims.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617